               Case 2:20-cv-01710-GMB Document 1 Filed 10/30/20 Page 1 of 7             FILED
                                                                               2020 Oct-30 PM 04:12
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

 AARON LAMONT JOHNSON,

                   PLAINTIFF,
                                              CASE NO:
     V.

 CURTIS JACKSON, A/K/A, 50 CENT,
 ISIAH WRIGHT, JR., JOHN DOE,
 OWNER OF G UNIT FILMS                        REMOVED FROM THE CIRCUIT COURT
 CORPORATION, AND JOHN DOE,                   OF JEFFERSON COUNTY, ALABAMA,
 OWNER OF ABC 33/40 CORPORATION,              BESSEMER DIVISION (CASE NO. CV-
                                              2020-15)
                   DEFENDANTS.




                                NOTICE OF REMOVAL

          PLEASE TAKE NOTICE that Defendant, Sinclair Television Stations, LLC,

improperly identified as “John Doe Owner of ABC 33/40 Corporation”

(“Defendant”) by and through its undersigned counsel, hereby remove this action

to the United States District Court for the Northern District of Alabama, Southern

Division, pursuant to 28 U.S.C. § 1332(a)(1) and (c). The grounds for removal of

this action are as follows:

I.        The State Court Action

          1.      Plaintiff commenced this action on April 28, 2020, in the Circuit

Court for Jefferson County, Alabama, Bessemer Division, Case No. CV-2020-15
                      Case 2:20-cv-01710-GMB Document 1 Filed 10/30/20 Page 2 of 7




        (the “State Court Action”). A true and correct copy of the Complaint (the

        “Complaint”) filed in the State Court Action is attached as Exhibit 1. Plaintiff,

        who is incarcerated and acting pro se, asserts claims for violation of his “Right to

        Privacy” and “Right to Publicity” arising out of the television show “For Life” that

        airs on his local ABC affiliate. He has identified that affiliate as “ABC 33/40.” He

        alleges that his right to privacy derives from the “First Amendment of the United

        States Constitution.” (Ex. 1, Par. 8.) In addition to asking that “For Life” be taken

        off the air, Plaintiff demands $150 Million in damages.

                 2.      Defendant is the owner and operator of television broadcast station

        WBMA, which is an ABC network affiliate. On September 30, 2020, a copy of a

        summons and complaint was delivered to the office of the ABC 33/40 television

        station in Hoover, Alabama addressed to “John Doe Owner of ABC 33/40

        Corporation.” A copy of the summons and complaint delivered on September 30,

        2020, is attached as Exhibit 2.

                 3.      It does not appear that Plaintiff has served the remaining named

        Defendants in this matter, Isaac Wright, Jr. (“Wright”), misidentified as Isiah

        Wright, Jr., in the Complaint1, and Curtis Jackson, a/k/a 50 Cent (“Jackson”).




        1
         See https://en.wikipedia.org/wiki/Isaac_Wright_Jr. (accessed 10/30/20). The show fictitious show “For Life” is
        based on Wright’s life.
                                                                2
Error! Unknown document property name.
                      Case 2:20-cv-01710-GMB Document 1 Filed 10/30/20 Page 3 of 7




        II.      This Court Has Original Jurisdiction Under 28 U.S.C. § 1332(a)(1) and
                 (c)

                 4.      This Court has original jurisdiction over this matter under 28 U.S.C. §

        1332(a)(1) and (c) because it is a civil action between citizens of different states,

        and the matter in controversy exceeds $75,000.00, exclusive of interest and costs.

        Pursuant to 28 U.S.C. § 1441(a), Defendants may therefore remove this action to

        this Court.

                 A.      Diversity Of Citizenship Exists

                 5.      Plaintiff is a citizen of the state of Alabama.

                 6.      Upon information and belief, Wright is a citizen of the state of New

        Jersey. He is not a citizen of the State of Alabama.

                 7.      Upon information and belief, Jackson is a citizen of either the state of

        New York, California, or Nevada. He is not a citizen of the state of Alabama.

                 8.      Defendant is an LLC organized under the laws of the state of

        Delaware. Its principal place of business is in Maryland. Its sole member is

        Perpetual Corporation which is organized under the law of the state of Delaware.

        Perpetual Corporation’s principal place of business is also in Maryland.

                 9.      This action is therefore one between citizens of different states for

        purposes of 28 U.S.C. § 1332(a)(1) and (c), because Plaintiff, on one hand, is a

        citizen of Alabama and Defendants, on the other hand, are citizens of several states

        other than Alabama.
                                                       3
Error! Unknown document property name.
                   Case 2:20-cv-01710-GMB Document 1 Filed 10/30/20 Page 4 of 7




                 B.      The Amount in Controversy

                 10.     In addition to removing the “For Life” television show from the air,

        Plaintiff seeks $150 million in damages on the face of the Complaint. (Ex. 1, p. 7.)

        This greatly exceeds the $75,000 amount in controversy requirement. 28 U.S.C. §

        1332(a).

        III.     Alternatively, This Court Has Original Jurisdiction Under 28 U.S.C. §
                 1331.

                 11.     This Court has original jurisdiction over this matter under 28 U.S.C. §

        1331 because Plaintiff alleges that his right to privacy, which has allegedly been

        violated, derives from the First Amendment of the United States Constitution. (Ex.

        1, ¶ 8.) Plaintiff alleges that Defendants have violated Alabama’s Right to Privacy

        Act, which provides that it will not “allow for an abridgement of free speech rights

        under the First Amendment of the United States Constitution.” Ala. Code § 6-5-

        773. Defendant(s) expect to show that the “For Life” program at issue is an

        exercise of free speech rights under the First Amendment of the United States

        Constitution. Thus, Plaintiff’s claims directly implicate the U.S. Constitution and

        establishing that the claims do not abridge First Amendment rights is a necessary

        element of Plaintiff’s claims, allowing Defendant to remove this action to this

        Court.




                                                     4
Error! Unknown document property name.
                   Case 2:20-cv-01710-GMB Document 1 Filed 10/30/20 Page 5 of 7




        IV.      All Procedural Requirements For Removal Are Satisfied

                 12.     This Notice of Removal is timely because Defendant filed it less than

        30 days after receiving the Complaint. See 28 U.S.C. § 1446(b)(1).

                 13.     As required under 28 U.S.C. § 1446(d), Defendants will promptly

        send written notice of the removal of the State Court Action to Plaintiff and shall

        promptly file a copy of this Notice with the clerk of the Circuit Court for Jefferson

        County, Alabama, Bessemer Division. This “shall effect the removal and the State

        court shall proceed no further unless and until the case is remanded.” 28 U.S.C.

        § 1446(d).

                 14.     Pursuant to 28 U.S.C. § 1446(c) this Notice of Removal is being filed

        less than one year after suit was commenced in the State Court and filed in

        compliance with 28 U.S.C.§ 1446.

                 15.     Defendants have not attempted to litigate this case in state court or

        taken any action that could be construed as a waiver of its right of removal. All

        filings in state court are attached to this Notice, jointly, as Exhibit 3.

                 16.     There are no defendants whose consent is required for removal of the

        State Court Action to this Court. No other defendants have been properly joined

        and served. 28 U.S.C. § 1446(b)(2)(A)

                 17.     In accordance with 28 U.S.C. § 1441(a), venue of the removed action

        lies in the United States District Court for the Northern District of Alabama,

                                                    5
Error! Unknown document property name.
                   Case 2:20-cv-01710-GMB Document 1 Filed 10/30/20 Page 6 of 7




        Southern Division, because the State Court Action was filed within this judicial

        district and this division.

                 18.     The Complaint purports to state claims against unnamed and fictitious

        defendant(s) identified as the owner(s) of “G Unit Films.” For purposes of this

        removal “the citizenship of defendants sued under fictitious names shall be

        disregarded.” 28 U.S.C. § 1441(b)(1).

                 19.     Nothing contained in this Notice shall be construed as a waiver of any

        defense or claim, or an admission of any allegation in the Complaint.

                                                  Respectfully submitted,


                                                  /s/J. Evans Bailey
                                                  Bar ID ASB-9995-J61B
                                                  Dennis R. Bailey
                                                  Bar ID ASB-4845-I71D
                                                  Attorneys for Defendant
                                                  Sinclair Television Stations, LLC,
                                                  improperly identified as “John Doe Owner
                                                  of ABC 33/40 Corporation”

        OF COUNSEL:
        Rushton Stakely Johnston & Garrett, P.A.
        184 Commerce Street (36104)
        Post Office Box 270
        Montgomery, Alabama 36101-0270
        (334) 206-3100
        (334) 481-0848 (fax)
        ebailey@rushtonstakely.com (E. Bailey email)
        drb@rushtonstakely.com (D. Bailey email)



                                                     6
Error! Unknown document property name.
                   Case 2:20-cv-01710-GMB Document 1 Filed 10/30/20 Page 7 of 7




                                         CERTIFICATE OF SERVICE

                 The undersigned certifies that on October 30, 2020, the foregoing Notice of

        Removal was served upon the following first-class U.S. mail as follows:

                         Aaron Lamont Johnson
                         AIS#190394
                         100 Warrior Lane
                         Bessemer, Alabama 350243


                                                        By: /s/ J. Evans Bailey




                                                    7
Error! Unknown document property name.
